IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL DEFELICE,                     §
                                      §      No. 476, 2016
      Plaintiff-Below,                §
      Appellant,                      §      Court Below — Superior Court
                                      §      of the State of Delaware
      v.                              §
                                      §      C.A. No. N14C-09-084
BOBBY CUMMINGS, SHERI                 §
TULL, ELMER HARRIS,                   §
STEPHEN MISETIC, and                  §
HAROLD BOZEMAN                        §
                                      §
      Defendants-Below,               §
      Appellees.                      §

                         Submitted: February 22, 2017
                         Decided:   March 8, 2017

Before HOLLAND, VALIHURA, and SEITZ, Justices.

                                     ORDER

      This 8th day of March, 2017, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Superior

Court should be affirmed on the basis of the court’s memorandum opinion and

order dated August 16, 2016.

      NOW, THEREFORE, IT IS ORDERED that the final judgment of the

Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice